United States Court of Appeals
                                                                                 Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                October 25, 2005
                               FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                                                                     Clerk


                                     No. 05-50353
                                   Summary Calendar



      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                          versus

      BYRON LAMONTE MCCUTCHEON,

                                                       Defendant-Appellant.


                     Appeal from the United States District Court for
                              the Western District of Texas
                                (USDC No. 6:05-CV-49)
                               (USDC No. 6:92-CR-26-5)

          _________________________________________________________

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

      Byron Lamonte McCutcheon seeks a certificate of appealability (COA) to

appeal the district court’s denial of his 28 U.S.C. § 2255 motion challenging his



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
conviction and sentence. Because the present 28 U.S.C. § 2255 motion is

McCutcheon’s fourth § 2255 motion, and McCutcheon failed to obtain permission

from this Court to file a successive § 2255 motion, the district court was without

jurisdiction to consider McCutcheon’s § 2255 motion. See 28 U.S.C. §§ 2255 &

2244(b); United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000). Accordingly, we

deny the COA, vacate the judgment of the district court, and dismiss this appeal for

lack of jurisdiction.

       COA DENIED; JUDGMENT VACATED; APPEAL DISMISSED FOR

LACK OF JURISDICTION.